Exhibit 10.4
Confidential
IP LICENSE AGREEMENT
This IP License Agreement (this “Agreement”) is entered into as of April 29,
2008, and will become effective on the date (the “Effective Date”) of the
Closing (as defined in the APA (as defined below)), by and between Conexant
Systems, Inc., a Delaware corporation (the “Seller”), and NXP B.V, a Dutch
besloten venootshap (the “Purchaser”). The Seller and the Purchaser are referred
to collectively in this Agreement as the “Parties.” Certain other capitalized
terms used in this Agreement are defined in Section 6.16.
Recitals
     The Parties have entered into that certain Asset Purchase Agreement dated
April 29, 2008, pursuant to which the Seller, among other things, has agreed to
sell and transfer to the Purchaser certain intellectual property rights related
to the conduct of its broadband media processing business;
     The Parties have agreed that the Purchaser will grant back to the Seller a
worldwide, nonexclusive, royalty-free and fully-paid license under such
transferred intellectual property rights in accordance with the terms and
conditions of this Agreement; and
     The Seller is retaining certain other intellectual property rights that
relate to its broadband media processing business, but has agreed to grant to
the Purchaser a worldwide, royalty-free and fully-paid license under such
retained intellectual property rights in accordance with the terms and
conditions herein.
Agreement
     The Parties, intending to be legally bound, agree as follows:
1. Licenses to the Purchaser
     1.1 Licensed Patents. Subject to the terms and conditions of this
Agreement, the Seller hereby grants to the Purchaser and its Affiliates a
worldwide, nonexclusive, nontransferable (except to the extent permitted in
Section 6.7), irrevocable, royalty-free and fully-paid license (with the right
to sublicense to the extent permitted in Section 1.3):
          (a) under each claim of the Licensed Patents, to (i) use, make, have
made (solely for the Purchaser or an Affiliate of the Purchaser), import, sell,
offer for sale, and otherwise dispose of current or future Purchaser Products in
the Business Field of Use; and (ii) practice any methods for the purpose of
using, making, having made (solely for the Purchaser or an Affiliate of the
Purchaser), importing, selling, offering for sale, or otherwise disposing of,
current or future Purchaser Products in the Business Field of Use, provided
however that the license granted under this Section 1.1(a) shall not extend to
claims of the Licensed Patents to the extent that such claims Cover components
in such Purchaser Products that implement (1) xDSL technologies, including
asymmetrical DSL, very high data rate DSL, and symmetric high bit-rate

1



--------------------------------------------------------------------------------



 



Confidential
DSL technologies; or (2) wireless networking technologies, including IEEE
802.11, IEEE 802.16, and Bluetooth standards (“DSL/Wireless Components”); but
provided further that if a claim of a Licensed Patent Covers both (A) a
DSL/Wireless Component; and (B) another component in such Purchaser Product that
is not a DSL/Wireless Component (a “Non-DSL/Wireless Component”), then the
license granted in this Section 1.1(a) shall not extend to the DSL/Wireless
Component but shall extend to the Non-DSL/Wireless Component; and
          (b) under each claim of the Licensed Patents that Covers any portion
of the Purchaser Modules, Reasonable Modifications, or Interface Technology, to
(i) use, make, have made (solely for the Purchaser or an Affiliate of the
Purchaser), import, sell, offer for sale, and otherwise dispose of current or
future Purchaser Modules, Reasonable Modifications, and Interface Technology, in
each of the foregoing cases in the Purchaser Field of Use; and (ii) practice any
methods for the purpose of using, making, having made (solely for the Purchaser
or an Affiliate of the Purchaser), importing, selling, offering for sale, or
otherwise disposing of current or future Purchaser Modules, Reasonable
Modifications, or Interface Technology, in each of the foregoing cases in the
Purchaser Field of Use.
This license will remain in effect until the expiration of the last-to-expire of
the Licensed Patents.
     1.2 Licensed Non-Patent IP. Subject to the terms and conditions of this
Agreement, the Seller hereby grants to the Purchaser and its Affiliates a
worldwide, nontransferable (except to the extent permitted in Section 6.7),
perpetual and irrevocable, royalty-free and fully-paid license (with the right
to sublicense solely to the extent permitted in Section 1.3) to use, reproduce,
modify, create derivative works of, distribute (through multiple tiers),
perform, and display the Licensed Non-Patent IP (in both source code and
executable code form, for those portions of the Licensed Non-Patent IP that are
comprised of software code) for the sole purpose of using, developing,
manufacturing, marketing, distributing, selling, supporting, or otherwise
disposing of current or future Purchaser Products in the Purchaser Field of Use.
The license granted under this Section 1.2 shall be exclusive (including with
respect to the Seller) to Purchaser in the STB field of use and the DTV field of
use during the three-year period following the Effective Date, and nonexclusive
thereafter. The license granted under this Section 1.2 shall be nonexclusive at
all times with respect to fields of use other than the STB field of use and DTV
field of use.
     1.3 Sublicensing of Licensed Patents and Licensed Non-Patent IP.
          (a) The Purchaser may sublicense all of the rights granted to it in
Section 1.1 and Section 1.2 solely (i) to contract manufacturers, foundries,
test and assembly contractors, design contractors, and other subcontractors
engaged by the Purchaser or any Affiliate of the Purchaser for the sole purpose
of performing services for and on behalf of the Purchaser or any Affiliate of
the Purchaser; (ii) to customers and distributors of the Purchaser or any
Affiliate of the Purchaser, solely to the extent necessary to allow such
customers and distributors to use, operate, and sell Purchaser Products or
Purchaser Modules (or other products incorporating such Purchaser Products or
Purchaser Modules); and (iii) to Technical Collaborators of the Purchaser or any
Affiliate of the Purchaser, solely to the extent necessary to allow such
Technical Collaborators to perform their development obligations to the
Purchaser or such Affiliate of the Purchaser with respect to a Purchaser Product
or Purchaser Module; provided, however, that (1)

2



--------------------------------------------------------------------------------



 



Confidential
no sublicensee shall have the right further to sublicense the rights described
above; and (2) the Purchaser ensures that all such sublicensees are bound by an
agreement containing terms and conditions no less protective of the Seller’s
interests in the Licensed Patents and the Licensed Non-Patent IP than those set
forth in Section 1.4 and Section 3.
          (b) In addition, the Purchaser may sublicense any or all of the rights
granted to it in Section 1.1(b) and Section 1.2 (including the right to
sublicense under Sections 1.3(a)(i), 1.3(a)(ii) and 1.3(a)(iii) above) (i) to
another entity (whether owned by a third party or partially owned by the
Purchaser), or to a participant in a joint venture or similar arrangement,
solely in connection with the sale, disposition, or contribution to such joint
venture or similar arrangement, of any business unit, product or business line,
or operating unit of the Purchaser or any of its Affiliates (whether through a
sale, contribution of assets or stock, merger, consolidation or any other form
of business transfer or business combination), and (ii) to purchasers and
licensees of the Transferred Non-Patent IP, solely with respect to the
Transferred Non-Patent IP that is purchased or licensed; provided, however,
that, in each case, (1) the foregoing right to sublicense shall not enable a
sublicensee further to sublicense to additional third parties; (2) the Purchaser
ensures that all such sublicensees are bound by an agreement containing terms
and conditions no less protective of the Seller’s interests in the Licensed
Patents and the Licensed Non-Patent IP than those set forth in Section 1.4 and
Section 3; and (3) Purchaser shall have no right to sublicense any of the rights
granted in Section 1.1(a) under this Section 1.3(b).
     1.4 No Implied Licenses. As between the Seller and the Purchaser, the
Seller retains exclusive ownership of the Licensed Patents and Licensed
Non-Patent IP (and all Intellectual Property Rights related thereto). There are
no implied licenses granted to the Licensed Patents or Licensed Non-Patent IP
under this Agreement, and all rights to the foregoing that are not expressly
granted herein are reserved to the Seller.
2. Grantback Licenses
     2.1 Transferred Patents. Subject to the terms and conditions of this
Agreement, the Purchaser hereby grants to the Seller and its Affiliates a
worldwide, nonexclusive, nontransferable (except to the extent permitted in
Section 6.7), irrevocable, royalty-free and fully-paid license (with the right
to sublicense solely to the extent permitted in Section 2.3), under the
Transferred Patents, to (a) use, make, have made (solely for the Seller or an
Affiliate of the Seller), import, sell, offer for sale, and otherwise dispose
of, current or future Seller Products in the Seller Field of Use; and
(b) practice any methods for the purpose of using, making, having made (solely
for the Seller or an Affiliate of the Seller), importing, selling, offering for
sale, or otherwise disposing of, current or future Seller Products in the Seller
Field of Use. This license will remain in effect until the expiration of the
last-to-expire of the Transferred Patents.
     2.2 Transferred Non-Patent IP. Subject to the terms and conditions of this
Agreement, the Purchaser hereby grants to the Seller and its Affiliates a
worldwide, nontransferable (except to the extent permitted in Section 6.7),
perpetual and irrevocable, royalty-free and fully-paid license (with the right
to sublicense solely to the extent permitted in Section 2.3) to use, reproduce,
modify, create derivative works of, distribute (through multiple tiers),
perform, and display the Transferred Non-Patent IP (in both source code and
executable

3



--------------------------------------------------------------------------------



 



Confidential
code form, for those portions of the Transferred Non-Patent IP that are
comprised of software code) for the sole purpose of using, developing,
manufacturing, marketing, distributing, selling, supporting, or otherwise
disposing of current or future Seller Products in the Seller Field of Use. The
license granted under this Section 2.2 shall be exclusive (including with
respect to the Purchaser) to Seller in the PCTV field of use and the Video
Surveillance field of use during the three-year period following the Effective
Date, and nonexclusive thereafter. The license granted under this Section 2.2
shall be nonexclusive at all times with respect to fields of use other than the
PCTV field of use and the Video Surveillance field of use. Notwithstanding the
foregoing, the Seller acknowledges and agrees that the license granted under
this Section 2.2 shall not extend to, and the Seller shall not use, reproduce,
modify, create derivative works of, distribute (through multiple tiers),
perform, or display (a) the Transferred Non-Patent IP listed in Exhibit B-1 at
any time inside the STB field of use or the DTV field of use; or (b) the
Transferred Non-Patent IP listed in Exhibit B-2 at any time outside the PCTV
field of use and the Video Surveillance field of use.
     2.3 Sublicensing of Transferred Patents and Transferred Non-Patent IP.
          (a) The Seller may sublicense the rights granted to it in Section 2.1
and Section 2.2 solely (a) to contract manufacturers, foundries, test and
assembly contractors, design contractors, and other subcontractors engaged by
the Seller or any Affiliate of the Seller for the sole purpose of performing
services for and on behalf of the Seller or any Affiliate of the Seller; (b) to
customers and distributors of the Seller or any Affiliate of the Seller, solely
to the extent necessary to allow such customers and distributors to use and
operate the Seller Products; and (c) to Technical Collaborators of the Seller or
any Affiliate of the Seller, solely to the extent necessary to allow such
Technical Collaborators to perform their development obligations to the Seller
or such Affiliate of the Seller with respect to the applicable Seller Product;
provided, however, that (i) no sublicensee shall have the right to further
sublicense the rights described above; and (ii) the Seller ensures that all such
sublicensees are bound by an agreement containing terms and conditions no less
protective of the Purchaser’s interests in the Transferred Patents and the
Transferred Non-Patent IP than those set forth in Section 2.4 and Section 3, and
uses commercially reasonable efforts to enforce such agreement.
          (b) One-Time Sublicenses for Business Reorganizations. In addition,
the Seller may sublicense all or any portion of the rights granted to it in
Section 2.1 and Section 2.2 (including the right to sublicense under
Section 2.3(a) above) to (i) any successor of any portion of the business of the
Seller or an Affiliate of the Seller resulting from a reorganization, spin-off,
sale, or divestiture of such business; or (ii) any joint venture entity in which
the Seller or any Affiliate of the Seller owns an equity interest (whether
controlling or not); provided, however, that (1) effective immediately upon the
grant of a sublicense by the Seller pursuant to this Section 2.3(b), the Seller
and its Affiliates automatically shall have no further right to exercise any
rights in the Transferred Patents or the Transferred Non-Patent IP that were
granted to the sublicensee pursuant to such sublicense, and the license rights
granted to the Seller and its Affiliates shall be deemed to exclude such
sublicensed rights; (2) no such sublicensee shall have the right to further
grant sublicenses pursuant to this Section 2.3(b); and (3) the Seller shall
ensure that all such sublicensees are bound by an agreement containing terms and
conditions no less protective of the Purchaser’s interests in the Transferred
Patents and the Transferred Non-Patent IP than those set forth in Section 1.4
and Section 3. By way of illustration: if Seller

4



--------------------------------------------------------------------------------



 



Confidential
chooses to grant a sublicense pursuant to this Section 2.3(b) to a joint venture
entity in which the Seller owns an equity interest, and such sublicense covers a
particular field of use, then the joint venture entity may exercise its
sublicensed rights under the applicable Transferred Patents and the Transferred
Non-Patent IP in that particular field of use, but neither the Seller nor its
Affiliates shall have any further rights under the applicable Transferred
Patents or Transferred Non-Patent IP in that same field of use.
     2.4 No Implied Licenses. There are no implied licenses granted to the
Transferred Patents or Transferred Non-Patent IP under this Agreement, and all
rights to any of the foregoing that are not expressly granted herein are
reserved to the Purchaser.
3. Confidentiality
     3.1 Seller Confidential Information. Subject to Section 3.3, the Seller may
from time to time furnish the Purchaser with information that it clearly marks
as confidential or proprietary; further, the Purchaser acknowledges that the
Licensed Patents (other than patents and patent applications that are publicly
available) and Licensed Non-Patent IP embody or contain valuable trade secrets
and other confidential and proprietary information of the Seller (such furnished
information along with the Licensed Patents and Licensed Non-Patent IP are
collectively “Seller Confidential Information”). During the Confidentiality
Period, the Purchaser will not use any Seller Confidential Information for any
purpose not expressly permitted by this Agreement, and will disclose the Seller
Confidential Information only to its employees and permitted sublicensees who
have a need to know such Seller Confidential Information for purposes of this
Agreement and who are under a duty of confidentiality no less restrictive than
the Purchaser’s duty hereunder. Notwithstanding the foregoing, the Purchaser may
disclose the Seller Confidential Information to authorized sublicensees that are
distributors and customers of the Purchaser Products solely to the extent that
such disclosure is reasonably necessary to facilitate the use and operation of
the Purchaser Products by such distributors and customers. During the
Confidentiality Period, the Purchaser will protect the Seller Confidential
Information from unauthorized use, access, or disclosure in the same manner as
the Purchaser protects its own confidential or proprietary information of a
similar nature and with no less than reasonable care.
     3.2 Purchaser Confidential Information. Subject to Section 3.3, the
Purchaser may from time to time furnish the Seller with information that it
clearly marks as confidential or proprietary; further, the Seller acknowledges
that the Transferred Patents (other than patents and patent applications that
are publicly available) and Transferred Non-Patent IP embody or contain valuable
trade secrets and other confidential and proprietary information of the
Purchaser (such furnished information along with the Transferred Patents, the
Transferred Non-Patent IP, and the terms and conditions of this Agreement are
collectively “Purchaser Confidential Information”). During the Confidentiality
Period, the Seller will not use any Purchaser Confidential Information for any
purpose not expressly permitted by this Agreement, and will disclose the
Purchaser Confidential Information only to its employees and permitted
sublicensees who have a need to know such Purchaser Confidential Information for
purposes of this Agreement and who are under a duty of confidentiality no less
restrictive than the Seller’s duty hereunder. During the Confidentiality Period,
the Seller will protect the Purchaser Confidential Information from unauthorized
use, access, or disclosure in the same manner as the Seller protects its own

5



--------------------------------------------------------------------------------



 



Confidential
confidential or proprietary information of a similar nature and with no less
than reasonable care.
     3.3 Exceptions. Each of the Purchaser’s and the Seller’s (a “Receiving
Party’s”) obligations under Section 3.1 and Section 3.2, respectively, will
terminate if and when the Receiving Party can document that the Seller
Confidential Information or the Purchaser Confidential Information, as
applicable (the “Confidential Information”): (a) was already lawfully known to
the Receiving Party at the time of disclosure by the other Party, provided
however, that this provision shall not apply to Seller’s knowledge related to
the Transferred Patents and the Transferred Non-Patent IP; (b) was disclosed to
the Receiving Party by a third party who had the right to make such disclosure
without any confidentiality restrictions; (c) is, or through no fault of the
Receiving Party has become, generally available to the public; or (d) was
independently developed by the Receiving Party without access to, or use of, the
other Party’s Confidential Information. In addition, the Receiving Party will be
allowed to disclose Confidential Information of the other Party to the extent
that such disclosure is (i) approved in writing by the other Party,
(ii) necessary for the Receiving Party to enforce its rights under this
Agreement in connection with a legal proceeding, provided that the Receiving
Party shall, prior to disclosure and at its own expense, seek a protective order
appropriate to preserve the other Party’s rights in the confidential nature of
the Confidential Information; or (iii) required by law or by the order or a
court of similar judicial or administrative body, provided that the Receiving
Party notifies the other Party of such required disclosure promptly and in
writing and cooperates with the other Party, at the other Party’s reasonable
request and expense, in any lawful action to secure a protective order
appropriate to preserve the other Party’s rights in the confidential nature of
the Confidential Information or otherwise to contest or limit the scope of such
required disclosure.
4. Disclaimer of Warranties. THE BUSINESS NON-PATENT IP, LICENSED PATENTS, AND
TRANSFERRED PATENTS ARE LICENSED UNDER THIS AGREEMENT “AS IS” AND WITHOUT
WARRANTY OF ANY KIND. THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND IN CONNECTION WITH THIS AGREEMENT OR ANY BUSINESS NON-PATENT IP, LICENSED
PATENTS, AND TRANSFERRED PATENTS, AND EACH PARTY DISCLAIMS THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NONINFRINGEMENT. Without limiting the generality of the foregoing, nothing in
this Agreement should be construed as: (a) a warranty or representation by
either Party as to the validity, enforceability, or scope of any of the Licensed
Patents or Transferred Patents; (b) a warranty or representation by either Party
that any pending application included in the Licensed Patents or Transferred
Patents will issue as a patent or that either Party will prosecute or maintain
any of the Licensed Patents or Transferred Patents; (c) a warranty or
representation by either Party that using, making, selling, offering for sale,
or importing any product as permitted under this Agreement will not infringe any
patent of a third party; (d) a warranty or representation by either Party that
it will enforce any Licensed Patent or Transferred Patent against a third party;
or (e) an obligation by either Party to furnish any manufacturing or technical
information to the other Party to enable the other Party to practice the
Licensed Patents or Transferred Patents. Notwithstanding the foregoing, nothing
in this Section 4 will operate to amend, modify, expand, limit, restrict, or
otherwise affect any of the representations, warranties, and obligations set
forth in the APA.

6



--------------------------------------------------------------------------------



 



Confidential
5. Limitation of Liability. EXCEPT FOR BREACHES OF SECTION 3, IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, EXEMPLARY, SPECIAL, INDIRECT, OR
INCIDENTAL DAMAGES, OR ANY DAMAGES FOR LOST DATA OR LOST PROFITS, ARISING FROM
OR RELATING TO THIS AGREEMENT, WHETHER IN CONTRACT OR TORT OR OTHERWISE, EVEN IF
SUCH PARTY KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. THE
PARTIES ACKNOWLEDGE THAT THE TERMS OF THIS SECTION REFLECT THE ALLOCATION OF
RISK SET FORTH IN THIS AGREEMENT AND THAT THE PARTIES WOULD NOT ENTER INTO THIS
AGREEMENT WITHOUT THESE LIMITATIONS OF LIABILITY. Notwithstanding the foregoing,
nothing in this Section 5 will operate to amend, modify, expand, limit,
restrict, or otherwise affect any of the representations and warranties set
forth in the APA; in particular, without limitation, nothing in this Section 5
will operate to limit any of the representations, warranties, obligations,
remedies, or amounts of indemnification available under the APA.
6. Miscellaneous
     6.1 Independent Contractors. The Parties are and at all times will be and
remain independent contractors as to each other, and at no time will either
Party be deemed to be the agent or employee of the other. No joint venture,
partnership, agency, or other relationship will be created or implied as a
result of this Agreement.
     6.2 Covenant not to Sue. The Purchaser agrees that it will not, and will
ensure that its Affiliates do not, initiate a patent infringement lawsuit (or an
administrative proceeding with the International Trade Commission) asserting any
claim of any Purchaser Patent that Covers the Business Non-Patent IP against the
Seller, any of its Affiliates, or any of their customers (direct or indirect),
distributors (direct or indirect), agents (direct or indirect), or foundries or
contractors (direct or indirect) for the manufacture, use, import, offer for
sale, sale, or distribution of: (a) the Business Non-Patent IP as used in any
product on or before the Effective Date; or (b) the Business Non-Patent IP as
used in any product within the PCTV field of use or Video Surveillance field of
use after the Effective Date. For the avoidance of doubt, the foregoing covenant
does not prevent Purchaser from initiating a patent infringement lawsuit based
upon claims of any Purchaser Patent that do not Cover the Business Non-Patent IP
against any Seller Product, or portions thereof. Notwithstanding the foregoing,
however, in the event that the Seller initiates a patent infringement lawsuit
(or an administrative proceeding with the International Trade Commission)
against the Purchaser or any of its Affiliates, the foregoing covenant shall
become null and void and shall not affect the Purchaser’s right to assert any
claim of any Purchaser Patent or initiate a patent infringement lawsuit or
commence an administrative proceeding with the International Trade Commission
against the Seller and its Affiliates. Notwithstanding anything to the contrary
in this agreement, this covenant is not assignable.
     6.3 Governing Law. This Agreement will be construed in accordance with, and
governed in all respects by, the laws of the State of New York (without giving
effect to principles of conflicts of law).
     6.4 Notices. Any notice or other communication required or permitted to be
delivered to either Party under this Agreement must be in writing and will be
deemed properly

7



--------------------------------------------------------------------------------



 



Confidential
delivered, given and received when delivered (by hand, by registered mail, by
courier or express delivery service or by facsimile) to the address or facsimile
telephone number set forth beneath the name of such Party below (or to such
other address or facsimile telephone number as such Party shall have specified
in a written notice given to the other Party):
if to the Purchaser:
NXP B.V.
High Tech Campus 60
5656 AG Eindhoven
The Netherlands
Attention: Guido R.C. Dierick
Facsimile: +31-40-27-29658 withcopies to:
NXP Semiconductors USA, Inc.
1109 McKay Drive
San Jose, California 95131
Attention: James N. Casey
Facsimile: +1-408-474-7100
          and
Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, CA 94303-3308
Attention: Scott D. Miller
Facsimile: (650) 461-5700
if to the Seller:
Conexant Systems, Inc.
4000 MacArthur Blvd.
Newport Beach, CA., 92660
Attention: Jean Hu
Facsimile: (949) 483-3971 with a copy to:
Cooley Godward Kronish LLP
4401 Eastgate Mall
San Diego, CA 92121-1909
Attention: Steven M. Przesmicki
Facsimile: (858) 550-6420
     6.5 Compliance with Laws. Each Party will comply with all applicable
federal, state, and local laws, rules, and regulations in performance of its
obligations hereunder. Without limiting the foregoing, each Party will comply
with all applicable export control laws, rules, and regulations, including the
Export Administration Regulations promulgated by the U.S.

8



--------------------------------------------------------------------------------



 



Confidential
Department of Commerce.
     6.6 Public Announcements. Except as may be required by any Legal
Requirement, each Party shall provide each other with a reasonable opportunity
to review, and to comment upon, any press release or other public statement or
filing relating to this Agreement.
     6.7 Assignment. Neither Party may assign this Agreement, or any rights
under this Agreement (whether expressly, by implication, or by operation of law,
including in connection with any merger or sale of assets or business except as
set forth below), or delegate its performance under this Agreement, to any third
party without obtaining the other Party’s prior written consent; provided,
however, that either Party may assign this Agreement in whole or in part,
including all of its rights and obligations under this Agreement (a) to any
Affiliate; (b) to the surviving entity in the event of a merger involving such
Party; (c) to a successor of any portion of the business of such Party resulting
from a reorganization, spin-off, sale, or divestiture of such business; and
(d) to a purchaser of all or substantially all of such Party’s assets. Any
purported transfer, assignment, or delegation without the appropriate prior
written consent will be null and void when attempted and of no force or effect.
Subject to the foregoing, this Agreement will bind and inure to the benefit of
the successors and permitted assigns of the Parties.
     6.8 Parties in Interest. Nothing in this Agreement is intended to provide
any rights or remedies to any employee of the Seller or to any Person other than
the Parties (and, to the extent expressly set forth in the license grants, to
Affiliates of the Parties). Each Party shall ensure that its Affiliates comply
with all of the obligations of such Party under this Agreement, and a breach by
such Party’s Affiliate shall be deemed to be a breach by such Party.
     6.9 Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, will not be affected and will continue to be
valid and enforceable to the fullest extent permitted by law.
     6.10 Entire Agreement. This Agreement, including its attached exhibits,
sets forth the entire understanding of the Parties and supersedes all other
agreements and understandings between the Parties relating to the subject matter
hereof.
     6.11 Bankruptcy. The Parties acknowledge and agree that this Agreement is a
contract under which each of the Seller and the Purchaser is a licensor of
intellectual property as provided in Section 365(n) of Title 11, United States
Code (the “Bankruptcy Code”).
     6.12 Waiver. No failure on the part of either Party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either Party in exercising any power, right, privilege or remedy under this
Agreement, will operate as a waiver thereof; and no single or partial exercise
of any such power, right, privilege or remedy will preclude any other or further
exercise thereof or of any other power, right, privilege or remedy.
     6.13 Amendments. This Agreement may not be amended, modified, altered or

9



--------------------------------------------------------------------------------



 



Confidential
supplemented except by means of a written instrument executed on behalf of both
Parties.
     6.14 Counterparts. This Agreement may be executed in several counterparts,
each of which will constitute an original and all of which, when taken together,
will constitute one agreement.
     6.15 Interpretation of Agreement
          (a) Each Party acknowledges that it has participated in the drafting
of this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
connection with the construction or interpretation of this Agreement.
          (b) Whenever required by the context hereof, the singular number will
include the plural, and vice versa; the masculine gender will include the
feminine and neuter genders; and the neuter gender will include the masculine
and feminine genders.
          (c) As used in this Agreement, the words “include” and “including,”
and variations thereof, will not be deemed to be terms of limitation, and will
be deemed to be followed by the words “without limitation.”
          (d) Unless the context otherwise requires, references in this
Agreement to “Sections” and “Exhibits” are intended to refer to Sections of and
Exhibits to this Agreement.
          (e) The bold-faced headings contained in this Agreement are for
convenience of reference only, will not be deemed to be a part of this Agreement
and will not be referred to in connection with the construction or
interpretation of this Agreement.
     6.16 Certain Definitions.
For purposes of this Agreement:
          (a) “Affiliate” shall mean, with respect to any Person, any other
Person that as of the date of the Agreement or as of any subsequent date,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person, but only
for so long as such control exists. Notwithstanding the foregoing, the
Purchaser’s “Affiliates” shall not be deemed to include any entity that is not
owned, directly or indirectly, by NXP N.V.
          (b) “APA” shall mean that certain Asset Purchase Agreement, dated
April 29, 2008, by and between the Parties.
          (c) “Business Field of Use” shall mean, collectively, (i) the STB
field of use; and (ii) the DTV field of use.
          (d) “Business Non-Patent IP” shall mean, collectively, the Licensed
Non-Patent IP and the Transferred Non-Patent IP.

10



--------------------------------------------------------------------------------



 



Confidential
          (e) “Confidentiality Period” shall mean the period of time beginning
on the Effective Date and ending five (5) years thereafter.
          (f) “Cover” shall mean, with respect to a patent claim and an item of
subject technology, that all elements of such patent claim are present in the
subject technology, such that the subject technology would, but for the licenses
granted in this Agreement, infringe the patent claim.
          (g) “Digital Video Recorder” shall mean a device that records video in
a digital format to a disk drive or other medium.
          (h) "DSL” shall mean digital subscriber line.
          (i) "DTV” shall mean a video/audio system or subsystem employed in or
used with a digital television set, including hardware, firmware, and software
associated with sending and receiving digital television signals used in
connection with a television set or STB.
          (j) “Intellectual Property Rights” shall mean all rights of the
following types, which exist under the laws of any jurisdiction in the world:
(i) rights associated with works of authorship, including exclusive exploitation
rights, copyrights, moral rights, and mask works; (ii) trademark and trade name
rights and similar rights; (iii) trade secret rights; (iv) patents and
industrial property rights; (v) other proprietary rights in intellectual
property of every kind and nature; and (vi) all registrations, renewals,
extensions, continuations, divisions, or reissues of, and applications for, any
of the rights referred to in clauses “(i)” through “(vi)” above.
          (k) “Interface Technology” shall mean the combination of a Purchaser
Module with any other software, firmware, hardware, or other element that
facilitates the interface of such Purchaser Module with another component,
device, core, module, or functional block, but only to the extent that such
combination is reasonably restricted in scope to the implementation of an
interface function that is necessary for the operation of the Purchaser Module
in the operating environment in which it is intended to be used. Notwithstanding
the foregoing, Interface Technology does not include (1) any xDSL technologies,
including asymmetrical DSL, very high data rate DSL, and symmetric high bit-rate
DSL technologies; and (2) any wireless networking technologies, including IEEE
802.11, IEEE 802.16, and Bluetooth standards.
          (l) “Licensed Non-Patent IP” shall mean the software, functional
blocks, IP cores, tools, firmware, libraries, specifications, reference designs,
and other technology listed or described in Exhibit A.
          (m) “Licensed Patents” shall mean all patents and patent applications
that (i) the Seller or its Affiliates owns and has the right to license to the
Purchaser without obtaining any consent from, or paying any consideration to,
any third party; and (ii) have a priority date or were the subject of an
invention disclosure prior to the Effective Date.
          (n) “Networked Video Recorder” shall mean a device that records video
in a digital format in conjunction with networked cameras that capture images,
and simultaneously

11



--------------------------------------------------------------------------------



 



Confidential
provides recording and remote access of live video streams over an IP network.
          (o) "PCTV” shall mean a video/audio system or subsystem employed in a
desktop or laptop personal computer employing a general purpose microprocessor
(e.g., Intel or AMD) configured to support multiple office, productivity, and
entertainment applications and to display television signals.
          (p) “Person” shall mean any individual, corporation, general
partnership, limited partnership, limited liability company, trust, association,
firm, organization, company, business, entity, union, society or governmental
body.
          (q) “Purchaser Patent” shall mean any patent, patent application, or
patent right owned or controlled by the Purchaser or its Affiliates on the
Effective Date.
          (r) "Purchaser Field of Use” shall mean: (i) for a period of three
years following the Effective Date, all fields of use excluding sales of any
Purchaser Products in the PCTV field of use or the Video Surveillance field of
use; and (ii) following the third anniversary of the Effective Date, all fields
of use.
          (s) “Purchaser Modules” shall mean, collectively: (i) any embodiment
of the Transferred Non-Patent IP; and (ii) any embodiment of the Licensed
Non-Patent IP.
          (t) "Purchaser Product” shall mean any product that at any time is
designed, developed, owned, marketed, sold, licensed, or acquired by or for the
Purchaser or an Affiliate of the Purchaser, provided that it includes or
incorporates any embodiment of the Transferred Non-Patent IP, any embodiment of
the Licensed Non-Patent IP, or improvements, modifications, or derivative works
of the foregoing.
          (u) “Reasonable Modification” shall mean any modification,
improvement, or derivative work to a Purchaser Module that: (i) is necessary to
correct any failure of such Purchaser Module to conform to its applicable
specifications; (ii) is necessary to adapt such Purchaser Module to the
production processes and standards normally used by a contract manufacturer
(including changes necessary to adapt such Purchaser Module to a different
process node); (iii) is necessary to improve the production yield or reduce the
manufacturing costs of such Purchaser Module; or (iv) otherwise implements a
reasonable incremental change to the functionality or performance of such
Purchaser Module while retaining substantially the same logic, layout, and
design as that used in the unmodified Purchaser Module.
          (v) "Seller Field of Use” shall mean: (i) for a period of three years
following the Effective Date, all fields of use excluding sales of any Seller
Products in the STB field of use or the DTV field of use; and (ii) following the
third anniversary of the Effective Date, all fields of use.
          (w) “Seller Product” shall mean any product that at any time is
designed, developed, owned, marketed, sold, licensed, or acquired by or for the
Seller or an Affiliate of the Seller.
          (x) “STB” shall mean a video/audio subsystem that: (i) receives and
decodes

12



--------------------------------------------------------------------------------



 



Confidential
digital/analog video broadcasts distributed via satellite, terrestrial, and
cable entertainment broadcasting networks to a television; or (ii) through a
broadband communication link (i.e., DSL, cable, Internet Protocol, etc.),
receives and decodes digital video broadcasts, and allows Internet access and
additional functionality through a television; or (iii) distributes video
throughout a home via coaxial cable (i.e., “MoCA”). For the avoidance of doubt
and notwithstanding anything to the contrary herein, STB shall not include any
of the following: (1) applications or products that distribute content via
satellite, terrestrial, and cable or Internet Protocol for desktop or laptop
personal computers; or (2) applications and products for the Video Surveillance
market.
          (y) “Technical Collaborator” shall mean, with respect to a Party, any
third party (including any joint venturer or development partner) that (a) has
been engaged by such Party (i) (if such Party is the Seller) to develop, in
collaboration with the Seller, a Seller Product in the Seller Field of Use that
will be branded with the Seller’s marks; or (ii) (if such Party is the
Purchaser) to develop, in collaboration with the Purchaser, a Purchaser Product
in the Purchaser Field of Use that will be branded with the Purchaser’s marks;
and (b) requires access to the Intellectual Property licensed from the other
Party under this Agreement in order to perform its technical development
obligations to such Party.
          (z) “Transferred IP” has the meaning ascribed to it in the APA.
          (aa) “Transferred Non-Patent IP” has the meaning ascribed to it in the
APA.
          (bb) “Transferred Patents” has the meaning ascribed to it in the APA.
          (cc) "Video Surveillance” shall mean a video/audio system or subsystem
(i) employed in a desktop or laptop personal computer employing a general
purpose microprocessor (e.g., Intel or AMD); or (ii) connected to a Networked
Video Recorder and Digital Video Recorder and configured to support multiple
office, productivity, and entertainment applications, and to display images
transmitted from a surveillance camera for security purposes.
          (dd) Capitalized terms used but not expressly defined in this
Agreement will have the meanings ascribed to such terms in the APA.

13



--------------------------------------------------------------------------------



 



Confidential
          The Parties have caused this Agreement to be executed as of the date
first written above.

            NXP B.V.
      By:         Title:                 CONEXANT SYSTEMS, INC.,
      By:         Title:            

14